

115 HR 2217 IH: Solar Expansion of Distributed Generation Exponentially Act
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2217IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Polis introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase for 2 years the residential energy credit
			 and the investment tax credit with respect to solar property with a
			 nameplate capacity of less than 20 kilowatts.
	
 1.Short titleThis Act may be cited as the Solar Expansion of Distributed Generation Exponentially Act or the Solar EDGE Act. 2.Two-year increase for certain solar property expenditures (a)In generalSubsection (e) of section 25D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (9)Two-year increase for certain solar property expendituresIn the case of qualified solar electric property expenditures for taxable years beginning during 2018 or 2019 with respect to property which has a nameplate capacity of less than 20 kilowatts (or thermal energy equivalent), subsection (a)(1) shall be applied by substituting 50 percent for the applicable percentage..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 3.Two-year increase for certain solar property (a)In generalSubsection (c) of section 48 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (5)Two-year increase for certain solar propertyIn the case of property— (A)described in subsection (a)(3)(A)(i),
 (B)the construction of which begins during 2018 or 2019, and (C)which has a nameplate capacity of less than 20 kilowatts (or thermal energy equivalent),
						the energy percentage shall be 50 percent..
 (b)Effective dateThe amendment made by this section shall apply to property construction of which begins after December 31, 2017.
			